            Case 1:21-cr-00145-PGG Document 50
                                            49 Filed 08/17/21 Page 1
                                                                   3 of 2
                                                                        4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

     -v.-                                                   XXXXXXXX
                                                            [PROPOSED] ORDER

 STEVEN DIGSBY,                                                 21 Cr. 145 (PGG)

               Defendant.


       WHEREAS, the Court has referred to the Magistrate Judge on duty the change-of-plea

proceeding (the “Proceeding”) for defendant Steven Digsby, to be scheduled for August 30, 2021;

       WHEREAS, the Court has authorized the use of videoconferencing (or teleconferencing,

if video is not reasonably available) for felony pleas under Rule 11 of the Federal Rules of Criminal

Procedure, see In re: Coronavirus/Covid-19 Pandemic, 20 Misc. 176 (June 15, 2021);

       WHEREAS, the defendant has consented to the use of videoconferencing (or

teleconferencing, if video is not reasonably available) for the Proceeding;

       WHEREAS the ongoing COVID-19 pandemic necessitates that the proceeding take place

remotely;

       WHEREAS the Court understands that the Magistrate Judge on duty shall hear the

defendant’s plea by telephone because video teleconference is not reasonably available;

       THE COURT HEREBY FINDS that because the defendant has consented to proceeding

remotely, and for the reasons set forth in the parties’ letter of August 17, 2021, the Proceeding

cannot be further delayed without serious harm to the interests of justice.




                                                 1
          Case 1:21-cr-00145-PGG Document 50
                                          49 Filed 08/17/21 Page 2
                                                                 4 of 2
                                                                      4




         Accordingly, IT IS HEREBY ORDERED that the Proceeding, to be scheduled for August

30, 2021, shall be conducted before the duty Magistrate Judge by teleconferencing.

SO ORDERED:

Dated:         New York, New York
                      17 2021
               August ___,

                                            ____________________________________
                                            THE HONORABLE PAUL G. GARDEPHE
                                            UNITED STATES DISTRICT JUDGE
                                            SOUTHERN DISTRICT OF NEW YORK




                                               2
